Citation Nr: 1542301	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as due to service-connected right knee degenerative arthritis and chondromalacia status post total knee arthroplasty with scar.

2.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative arthritis and chondromalacia status post total knee arthroplasty prior to May 1, 2012.

3.  Entitlement to an evaluation in excess of 30 percent for right knee degenerative arthritis and chondromalacia status post total knee arthroplasty with scar on or after May 1, 2012.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012, December 2012, and May 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  The Virtual VA file contains some additional VA medical records dated from April 1996 to September 2013 that were already considered by the RO.  The remainder of the documents in those files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  
 
The Board also notes that the Veteran and his representative have asserted that he injured his wrists when he fell as a result of his service-connected right knee disability. See e.g. September 2013 VA Form 9 and September 2013 letter from his representative.  It is unclear as to whether they intend to file a claim for service connection for a wrist disorder.  Nevertheless, that issue is not currently before the Board because it has not been adjudicated by the RO.  Accordingly, the matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran was afforded a VA examination in July 2012 in connection with his claim for an increased evaluation for his service-connected right knee degenerative arthritis and chondromalacia status post total knee arthroplasty with scar.  Following that examination, he underwent an additional right knee arthroscopy with lysis of adhesions and extensive synovial debridement.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected right knee disability, to include whether there is any additional scarring.

The Veteran was also afforded a VA examination in April 2013 in connection with his claim for service connection for a neck disorder.  The examiner opined that the Veteran's current neck disorder was less likely than not proximately due to or the result of or aggravated by his service-connected right knee disability.  In so doing, he noted that the Veteran did not have any apparent hardware complications, instability, antalgic gait, or lack of balance.  The examiner also noted that there was no medical documentation of any falls.  However, since that examination, the Veteran underwent another arthroscopic procedure.  The Board also notes that there are VA treatment records dated in 2013 noting that he had fallen.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.  

In addition, the Board notes that the Veteran reported to the July 2012 VA examiner that he is unemployed and on disability for his knee and back.  It is unclear as to whether he was reporting that he was in the receipt of VA disability benefits or whether he was reporting another source of disability benefits.  Therefore, clarification should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and neck disorders, to include any emergency room treatment for falls on injuries.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should contact the Veteran and clarify whether he is in receipt of any disability benefits from a source other than VA.  

If so, the AOJ should obtain a copy of any decision to grant or deny benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of the Veteran's degenerative arthritis and chondromalacia status post total right knee arthroplasty with scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran was diagnosed with patellar clunk syndrome in July 2012 and a debridement procedure was performed in April 2013 due to the Veteran's symptoms.

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has chronic residuals of the prosthetic replacement of the knee joint consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should also identify any right knee scar that is present.  For any scar identified, he or she should provide the size and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any neck disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has claimed that his service-connected right knee disability has caused him to fall and injure his neck.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that Veteran has a current neck disorder that is causally or etiologically related to his military service.  He or she should also state whether it is at least as likely as not that a neck disorder is caused by or permanently aggravated by the Veteran's service-connected right knee disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals






